JUDGMENT Per Curiam This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P, 34(a)(2); D.C. Cir. Rule 34(j). It is ORDERED AND ADJUDGED that the order of the district court filed November 9, 2016 be affirmed for the reasons stated in the memorandum opinion filed the same day. Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.